DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 1/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                             Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites "valve valve" in line 5. This limitation is interpreted to be a typographical error and should recite --valve--.

                                    Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “Control module” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “control” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “delivery-unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “delivery” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Control module treated as meaning a controller that utilizes an electrical transformer, a water solenoid valve which work in conjunction to activate and spray mist from the misting unit. See par. 17.
Delivery-unit treated as meaning comprising flexible tubing or other suitable water delivery device. See par. 22.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
    
                                    Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is missing. The sequence of claims jump to 19 from 17. 
Claim 20 recites “a water source” in line 11, renders the claim indefinite because it is unclear whether the limitation referring the same water source mentioned in line 5 of same claim.
 
                                        Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-17 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nicodem (US 2010/0229586) in view of Ellis (US 4,266,406).
In regards to claim 1, Nicodem discloses a cooling system (refer to Figs. 1 and 2A) comprising: a cooling unit (mist dispersal system 10) including, a control module (microprocessor or microcontroller; refer to par. 22), a water flow control valve valve (valve; par. 37), a series of misting units (mist sprayer nozzle 150 with fluid distribution lines 140; Fig. 2), a delivery-unit (fluid supply line 120), and a power supply (battery power supply; par. 25), wherein said delivery-unit (120) is mounted proximal (near) to condenser coils of an HVAC system (condenser unit 12), (refer to pars. 6 and 43), said series of misting units (150/140) being mounted along a length of said delivery-unit (120), (as can be seen in Fig. 2); 
           wherein said cooling unit (10) is connected to a water source (a fluid source; par. 13), said delivery-unit (120) being configured to deliver water (via outlet 116) to said series of misting units (15/140) when activated; and wherein said cooling unit (10) including said electrical transformer, said control module, and said water valve are in communication and configured to activate said cooling system (10) and deliver mist via said series of misting units (150/140) to said condenser coils of said HVAC system (refer to pars. 6 and 25).  
        Nicodem does not explicitly disclose an electrical transformer. Ellis teaches cooling system includes an electrical transformer (transformer 60; col.5, lines 8-9; Fig. 5).
        It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Nicodem to include an electrical transformer as taught by Ellis, in order to transform electricity up or down from one circuit to another of multiple circuit for the cooling system (refer to col.8, lines 40-44 of Ellis).
In regards to claim 2, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein said electrical transformer is a 240V electrical transformer.  
          Ellis does however teach a cooling system (refer to Fig. 5), a transformer 60, typically a 24 volt stepdown transformer (Column 5, lines 8-9). Therefore, the volt value of the transformer is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to transform electricity up or down from one circuit to another of multiple circuit for the cooling system (refer to col.8, lines 40-44 of Ellis). 
          Therefore, since the general conditions of the claim, i.e. a transformer 60, typically a 24 volt stepdown transformer, were disclosed in the prior art by Ellis, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nicodem, by setting the electrical transformer to be a 240V electrical transformer.
 In regards to claim 3, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein said control module is a 12V control module.  
          Ellis does however teach the cooling system (refer to Fig. 5) includes the control module in the control housing 12 that also includes the transformer 60, typically a 24 volt stepdown transformer (Column 5, lines 8-9; Fig. 2). Therefore, the volt value of the control module is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to transform electricity up or (refer to col.8, lines 40-44 of Ellis). 
          Therefore, since the general conditions of the claim, i.e. a transformer that is part of the control module typically a 24 volt stepdown transformer, were disclosed in the prior art by Ellis, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nicodem, by setting the control module to be a 12V control module.
In regards to claim 4, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 3, but fails to explicitly teach wherein said water valve is a 12V water solenoid valve.  
          Ellis does however teach a cooling system (refer to Fig. 5), an appropriate voltage is directed across the terminals of the solenoid valve 46, thereby turning on the solenoid valve and resulting in a mist or fog being distributed across the condensing coils C (Column 5, lines 44-48). Therefore, the volt value of the water valve is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is resulting in a mist or fog being distributed across the condensing coils C (refer to col.5, lines 47-48 of Ellis). 
          Therefore, since the general conditions of the claim, i.e. an appropriate voltage is directed across the terminals of the solenoid valve 46, were disclosed in the prior art by Ellis, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before 
In regards to claim 5, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nicodem discloses wherein said delivery-unit (120) is mounted directly (via connection element 136) to an outer housing (top surface of condenser housing) of said HVAC system (as can be seen in Fig. 1; par. 38).  
In regards to claim 6, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Nicodem discloses wherein said delivery-unit (120) is mounted using fasteners (refer to par. 38).  
In regards to claim 10, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nicodem discloses wherein said delivery-unit (120) comprises flexible tubing (garden hose), (note: that garden hoses are considered as flexible tubing).  
In regards to claim 11, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Nicodem discloses wherein said series of misting units (150) are equidistantly spaced along said delivery-unit (120), (as can be seen in Fig. 2A).  
In regards to claim 12, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Nicodem discloses wherein said at least one of said series of misting units (150/140) are positioned on each side of said housing (as can be seen in Fig. 1).  
In regards to claim 13, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Nicodem discloses wherein said delivery-unit (120) and said series of misting units (150/140) are mounted proximal (near) to a top-end of said housing (top surface of condenser housing; Fig. 1; par. 38).  
In regards to claim 14, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nicodem discloses wherein said series of misting units (150/140) are directed toward a base of said housing and configured to direct said mist downwardly toward said condenser coils (refer to pars. 6 and 25; Fig. 1).  
In regards to claim 15, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nicodem discloses wherein said HVAC system (12) is adapted for outdoor use (external environment; par. 6).  
In regards to claim 16, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Nicodem discloses wherein said cooling unit (10) further comprises a calcium water filter (a polyphosphate crystal filter 110; par. 35).  
In regards to claim 17, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Nicodem discloses wherein said calcium water filter (110) is paired with said water valve (note: that the water filter and the water valve are fluidly paired or communicated and considered paired) and configured to dispense water (via outlet 116) to said series of misting units (150/140).  
In regards to claim 19, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ellis teaches wherein said control module (control module in housing 12; Fig. 1) is wall-mountable (col.3, lines 36-38 of Ellis; Fig. 1, wherein a control panel housing 12 is mounted on the top wall compressor unit A).  

Claims 7-9 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nicodem (US 2010/0229586) in view of Ellis (US 4,266,406), further in view of Mettier (US 2008/0256963).
In regards to claim 7, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein activation of said cooling unit triggers when outdoor air temperature exceeds a value.  
         Mettier teaches a cooling system (refer to Fig. 5), wherein activation of said cooling unit (activation of individual solenoid valves at each mister 402) triggers when outdoor air temperature (ambient temperature) exceeds a value (greater than threshold temperature value; refer to par. 35).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Nicodem such that activation of the cooling unit triggers when outdoor air temperature exceeds a value as taught by Mettier, in order to utilize progressive temperature regulation of mister nozzles 402 and a flap type air switch for sensing the cycle of the air conditioning system to control the flow of liquid in fluid lines 404 (refer to par. 34 of Mettier).
In regards to claim 8, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Mettier teaches wherein said value is preselected (threshold temperature value; refer to par. 35 of Mettier).  
In regards to claim 9, Nicodem as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Nicodem discloses wherein said cooling unit further comprises a temperature detection unit (temperature sensor) adapted to monitor and sense said outdoor air temperature (refer to par. 22).  
In regards to claim 20 Nicodem discloses a cooling system (refer to Figs. 1 and 2A), the cooling system comprising: a cooling unit (mist dispersal system 10) including, a control module (microprocessor or microcontroller; refer to par. 22), a water valve (valve; par. 37) controlling water flow from a water source (a fluid source; par. 13), a series of misting units (mist sprayer nozzle 150 with fluid distribution lines 140; Fig. 2), a delivery-unit (fluid supply line 120), and a power supply (battery power supply; par. 25), wherein said delivery-unit (120) is mounted proximal (near) to condenser coils of an HVAC system (condenser unit 12), (refer to pars. 6 and 43), said series of misting units (150/140) being mounted along a length of said delivery-unit (as can be seen in Fig. 2A);    
          wherein said cooling unit (10) is connected to a water source (a fluid source; par. 13), said delivery-unit (120) being configured to deliver water to said series of misting units (150/140) when activated; wherein said cooling unit (10) including said control module, said water valve are in communication and configured to activate said cooling system and deliver mist via said series of misting units (refer to pars. 6 and 25), said misting units (150/140) are configured to spray mist (150/140) on said condenser coils of said HVAC system (refer to pars. 6 and 25); 
           wherein said delivery-unit (120) having said series of misting units (150/140) is mounted directly to an outer housing of said HVAC system (12) via fasteners (as can be seen in Fig. 1; par. 38); wherein said cooling unit (10) further comprises a temperature detection unit (temperature sensor) adapted to monitor and sense said outdoor air temperature (refer to par. 22); 
         wherein said delivery-unit (120) comprises flexible tubing (garden hose), (note: that garden hoses are considered as flexible tubing); wherein said series of misting units (150/140) are equidistantly spaced along said delivery-unit (120), (Figs. 1-2); wherein at least one of said series of misting units (150/140) is positioned on each side of said housing (as can be seen in Fig. 1); wherein said delivery-unit (120) and said series of misting units (150/140) are mounted proximal (near) to a top-end of said housing (top surface of condenser housing; Fig. 1; par. 38); wherein said series of misting units (150/140) are directed toward a base of said housing and configured to direct said mist downwardly toward said condenser coils (as can be seen in Fig. 1); 
          wherein said HVAC system (12) is adapted for outdoor use (external environment; par. 6); wherein said cooling unit (12) further comprises a calcium water filter (a polyphosphate crystal filter 110; par. 35); wherein said calcium water filter (110) is paired with said water valve (note: that the water filter and the water valve are fluidly paired or communicated and considered paired) and configured to dispense water (via water outlet 116) to said series of misting units (150/140).
          Nicodem fails to explicitly teach an electrical transformer; wherein activation of said cooling unit triggers when outdoor air temperature exceeds a value, where the value being a preselected value; wherein said electrical transformer is a 240V electrical transformer; wherein said control module is a 12V control module; wherein said water valve is a 12V water solenoid valve; wherein said control module is wall-mountable.
 (transformer 60; col.5, lines 8-9; Figs. 2 and 5), wherein said control module (control module in housing 12; Fig. 1) is wall-mountable (col.3, lines 36-38 of Ellis; Fig. 1, wherein a control panel housing 12 is mounted on the top wall compressor unit A).  
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Nicodem to include an electrical transformer, wherein said control module to be wall-mountable as taught by Ellis, in order to transform electricity up or down from one circuit to another of multiple circuit for the cooling system (refer to col.8, lines 40-44 of Ellis).
          Also, Ellis teaches the cooling system (refer to Fig. 5) includes a transformer 60, typically a 24 volt stepdown transformer (Column 5, lines 8-9). Therefore, the volt value of the transformer is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to transform electricity up or down from one circuit to another of multiple circuit for the cooling system (refer to col.8, lines 40-44 of Ellis). 
          Therefore, since the general conditions of the claim, i.e. a transformer 60, typically a 24 volt stepdown transformer, were disclosed in the prior art by Ellis, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nicodem, by setting the electrical transformer to be a 240V electrical transformer.
          Further, Ellis teaches the cooling system (refer to Fig. 5) includes the control module in the control housing 12 that also includes the transformer 60, typically a 24 (Column 5, lines 8-9; Fig. 2). Therefore, the volt value of the control module is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is to transform electricity up or down from one circuit to another of multiple circuit for the cooling system (refer to col.8, lines 40-44 of Ellis). 
          Therefore, since the general conditions of the claim, i.e. a transformer that is part of the control module typically a 24 volt stepdown transformer, were disclosed in the prior art by Ellis, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Nicodem, by setting the control module to be a 12V control module.
          In addition, Ellis teaches the cooling system (refer to Fig. 5), wherein an appropriate voltage is directed across the terminals of the solenoid valve 46, thereby turning on the solenoid valve and resulting in a mist or fog being distributed across the condensing coils C (Column 5, lines 44-48). Therefore, the volt value of the water valve is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is resulting in a mist or fog being distributed across the condensing coils C (refer to col.5, lines 47-48 of Ellis). 
          Therefore, since the general conditions of the claim, i.e. an appropriate voltage is directed across the terminals of the solenoid valve 46, were disclosed in the prior art by Ellis, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before 
          Further, Mettier teaches cooling system (refer to Fig. 5), wherein activation of said cooling unit (activation of individual solenoid valves at each mister 402) triggers when outdoor air temperature (ambient temperature) exceeds a value or a preset value (greater than threshold temperature value; refer to par. 35).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Nicodem such that activation of the cooling unit triggers when outdoor air temperature exceeds a value or a preset value as taught by Mettier, in order to utilize progressive temperature regulation of mister nozzles and a flap type air switch for sensing the cycle of the air conditioning system to control the flow of liquid in fluid lines 404 (refer to par. 34 of Mettier).

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763


/CASSEY D BAUER/Primary Examiner, Art Unit 3763